Exhibit 10.7

 

 

[g172441kk01i001.jpg]

 

 

26 October 2016

 

Mr Giles Kerr

The Old Vicarage

Lower Green

Towersey

Thame

Oxfordshire OX9 3QW

 

Dear Giles

 

Letter of appointment

 

The board of directors (“Board”) of Adaptimmune Therapeutics plc (“Company”) is
pleased that you have agreed to join the Board as a non-executive director and
to serve as a member of the Board’s Audit Committee with effect from 1
November 2016.

 

The terms of this letter will apply with effect from 1 November 2016. You will
be based in, and perform your role as a non-executive, independent director and
as a member of the Board’s Audit Committee from The Old Vicarage, Lower Green,
Towersey, Thame, Oxfordshire OX9 3QW.

 

This letter sets out the main terms of your appointment. If you need any more
information, please let me know.

 

By accepting this appointment, you agree that this letter is a contract for
services and is not a contract of employment and you confirm that you are not
subject to any restrictions which prevent you from holding office as a director.

 

1.            APPOINTMENT

 

1.1         Subject to the remaining provisions of this letter, your appointment
shall continue until terminated by either party giving to the other three
months’ prior written notice.

 

1.2         Your appointment is subject to the Company’s articles of association
that were adopted with effect from 6 May 2015 (as amended from time to time)
(“Articles”) (a copy of the Articles has been supplied to you). Nothing in this
letter shall be taken to exclude or vary the terms of the Articles as they apply
to you as a director of the Company.

 

1.3         You may be required to serve on one or more Board committees, in
addition to the Audit Committee, and you will be provided with the relevant
terms of reference for your appointment to such committee(s). You may also be
asked to serve as a non-executive director on the board of any of the Company’s
subsidiaries or joint ventures. Any such appointment will be covered in a
separate communication.

 

1.4        Notwithstanding paragraph 1.1 to paragraph 1.3, your appointment is
subject to the satisfactory performance of your role as a non-executive director
of the Board and as a member of the Audit Committee, and any relevant statutory
provisions relating to removal of a director. Your appointment is also subject
to your being re-elected at

 

 

Adaptimmune Therapeutics plc, 101 Park Drive, Milton Park, Abingdon, Oxfordshire
OX14 4RY, United Kingdom

T: +44 (0)1235 430000   www.adaptimmune.com Registered in England no: 09338148

 

--------------------------------------------------------------------------------


 

[g172441kk01i002.jpg]

 

page 2 of 14

 

 

forthcoming annual general meetings in accordance with the Articles. Further,
the Company may terminate your appointment with immediate effect if you have:

 

1.4.1              committed a material breach of your obligations under this
letter;

 

1.4.2             committed any serious or repeated breach or non-observance of
your obligations to the Company (which include an obligation not to breach your
statutory, fiduciary or common-law duties);

 

1.4.3             been guilty of any fraud or dishonesty or acted in any manner
which, in the Company’s opinion, brings or is likely to bring you or the Company
into disrepute or is materially adverse to the Company’s interests (including a
breach of paragraph 7.4.3);

 

1.4.4             been convicted of an arrestable criminal offence other than a
road traffic offence for which a fine or non-custodial penalty is imposed
(including if you are convicted of the criminal offence of insider dealing under
the Criminal Justice Act 1993 or any similar conviction in the United States);

 

1.4.5             been declared bankrupt or have made an arrangement with or for
the benefit of your creditors, or if you have a county court administration
order made against you under the County Court Act 1984, or if you are the
subject of insolvency or similar proceedings in the United States, whether in a
state or federal court, or any other jurisdiction; or

 

1.4.6             been disqualified from acting as a director.

 

1.5         On termination of your appointment, you shall, at the Company’s
request, resign from your office as a director of the Company and any offices
you hold in any member of the Company’s group of companies (a “Group Company”)
and from all trusteeships held by you of any pension scheme or other trusts
established by any Group Company. Should you fail to do so, you irrevocably
appoint any member of the Board as your attorney in your name and on your behalf
to sign any documents and take such other steps as are necessary to give effect
to those resignations.

 

1.6         If matters arise which cause you concern about your role, you should
discuss these matters with the chairman.

 

2.            TIME COMMITMENT

 

2.1         You will be expected to devote such time as is necessary for the
proper performance of your duties. Overall we anticipate that you will spend a
minimum of 15 days a year on work for the Company.

 

(a)          Board role. This will include attendance at Board meetings and
Board away days. In addition, you will be required to consider all relevant
papers before each meeting. Unless urgent and unavoidable circumstances prevent
you from doing so, it is expected that you will attend the meetings outlined in
this paragraph.

 

(b)          Audit Committee duties. You will be expected to devote whatever
time is required for the adequate discharge of your responsibilities as a member
of the Audit Committee.

 

--------------------------------------------------------------------------------


 

[g172441kk01i002.jpg]

 

page 3 of 14

 

 

(c)          Shareholder meetings. You should endeavour to attend general
meetings of shareholders of the Company when requested to do so by the chairman
and unless otherwise arranged with the chairman.

 

2.2         The nature of the role makes it impossible to be specific about the
maximum time commitment. You may be required to devote additional time to the
Company in respect of preparation time for meetings and ad hoc matters that may
arise and particularly when the Company is undergoing a period of increased
activity. At certain times it may be necessary to convene additional Board,
committee or shareholder meetings.

 

2.3         By accepting this appointment, you confirm that, taking into account
all of your other commitments, you are able to allocate sufficient time to the
Company to discharge your responsibilities effectively. You should obtain the
agreement of the chairman before accepting additional commitments that might
affect the time you are able to devote to your role as a non-executive director
of the Company.

 

3.            ROLE AND DUTIES

 

3.1         The Board as a whole is collectively responsible for the success of
the Company. The Board’s role is to:

 

3.1.1             provide entrepreneurial leadership of the Company within a
framework of prudent and effective controls which enable risk to be assessed and
managed;

 

3.1.2             set the Company’s strategic aims, ensure that the necessary
financial and human resources are in place for the Company to meet its
objectives, and review management performance; and

 

3.1.3             set the Company’s values and standards and ensure that its
obligations to its shareholders and others are understood and met.

 

3.2         As a non-executive director, you shall have the same general legal
responsibilities to the Company as any other director. You are expected to
perform your duties (whether statutory, fiduciary or common law) faithfully,
diligently and to a standard commensurate with the functions of your role and
your knowledge, skills and experience.

 

3.3         You shall exercise your powers in your role as a non-executive
director having regard to relevant obligations under prevailing law and
regulation, including the Companies Act 2006 and the relevant rules and
requirements of the US Securities and Exchange Commission and of Nasdaq.

 

3.4         You shall have particular regard to the general duties of directors
in Part 10 of the Companies Act 2006, including the duty to promote the success
of the Company under which all directors must act in the way they consider, in
good faith, would be most likely to promote the success of the Company for the
benefit of its members as a whole. In doing so, as a director, you must have
regard (among other matters) to:

 

3.4.1              the likely consequences of any decision in the long term;

 

3.4.2              the interests of the Company’s employees;

 

--------------------------------------------------------------------------------


 

[g172441kk01i002.jpg]

 

page 4 of 14

 

 

3.4.3             the need to foster the Company’s business relationships with
suppliers, customers and others;

 

3.4.4             the impact of the Company’s operations on the community and
the environment;

 

3.4.4             the desirability of the Company maintaining a reputation for
high standards of business conduct; and

 

3.4.5             the need to act fairly as between the members of the Company.

 

3.5         In your role as a director, you shall also be required to:

 

3.5.1             constructively challenge and help develop proposals on
strategy;

 

3.5.2             scrutinise the performance of management in meeting agreed
goals and objectives and monitor the reporting of performance;

 

3.5.3             satisfy yourself on the integrity of financial information and
that financial controls and systems of risk management are robust and
defensible;

 

3.5.4             be responsible for determining appropriate levels of
remuneration of executive officers and directors and have a prime role in
appointing and, where necessary, removing senior management and in succession
planning;

 

3.5.5             devote time to developing and refreshing your knowledge and
skills;

 

3.5.6            uphold high standards of integrity and probity and support the
chairman, directors and senior management in instilling the appropriate culture,
values and behaviours in the boardroom and beyond;

 

3.5.7             insist on receiving high-quality information sufficiently in
advance of Board meetings;

 

3.5.8             take into account the views of shareholders and other
stakeholders where appropriate;

 

3.5.9             make sufficient time available to discharge your
responsibilities effectively;

 

3.5.10           exercise relevant powers under, and abide by, the Articles;

 

3.5.11           disclose the nature and extent of any direct or indirect
interest you may have in any matter being considered at a Board or committee
meeting and, except as permitted under the Articles you will not vote on any
resolution of the Board, or of one of its committees, on any matter where you
have any direct or indirect interest;

 

3.5.12           immediately report your own wrongdoing or the wrongdoing or
proposed wrongdoing of any employee or other director of the Company of which
you become aware to the chairman;

 

--------------------------------------------------------------------------------


 

[g172441kk01i002.jpg]

 

page 5 of 14

 

 

3.5.13           exercise your powers as a director in accordance with the
Company’s policies and procedures and the Bribery Act 2010, the US Foreign and
Corrupt Practices Act 1977 and any other applicable bribery or corruption
legislation; and

 

3.5.14            not do anything that would cause you to be disqualified from
acting as a director.

 

3.6         Unless the Board specifically authorises you to do so, you shall not
enter into any legal or other commitment or contract on behalf of the Company.

 

3.7         You shall be entitled to request all relevant information about the
Company’s affairs as is reasonably necessary to enable you to discharge your
responsibilities as a non-executive director.

 

4.            FEES, EXPENSES AND SHARE OPTIONS

 

4.1         Subject to paragraph 4.2, you will be entitled to a fee of £34,870
per annum (“Annual Fee”) with effect from 1 November 2016, payable monthly in
arrears, for acting as a non-executive director and as a member of the Audit
Committee. The Annual Fee will be reviewed on an annual basis and any revised
annual fee (“Revised Annual Fee”) will be determined by the directors. Any
payment of fees will be subject to the deduction of applicable taxes and social
security payments.

 

4.2         You may make an election, on an annual basis, to be awarded options
to acquire ordinary shares of £0.001 each in the capital of the Company (“Share
Options”) of an equivalent value (as determined by the directors) to the Annual
Fee or the Revised Annual Fee, as the case may be, and in lieu of the Annual Fee
or the Revised Annual Fee.

 

You acknowledge that you have not made an election to be awarded Share Options
of an equivalent value to the Annual Fee and that you will be paid the Annual
Fee in relation to the year commencing 1 November 2016.

 

4.3         The Company shall reimburse you for all reasonable and properly
documented expenses that you incur in performing the duties of your office, to
include travel and accommodation related to your attendance at Board meetings
and other meetings necessary for the proper performance of your duties as a
non-executive director and as a member of the Audit Committee.

 

4.4         On termination of your appointment, you shall only be entitled to
such pro-rata amount of the Annual Fee or Revised Annual Fee (where applicable)
that is outstanding and payable up to the date of termination, and reimbursement
in the normal way of any expenses properly incurred before that date. For the
avoidance of doubt, if you have elected to be awarded Share Options in lieu of
the Annual Fee or Revised Annual Fee in a year in which your appointment
terminates, you will not be entitled to the payment of any Annual Fee or Revised
Annual Fee in relation to that year pursuant to this paragraph 4.4.

 

4.5         You will be awarded 288,000 Share Options on or around 15
November 2016 (or such other date as the directors may determine), and on
condition that you continue to serve as a director and as a member of the Audit
Committee at the time of the award of such

 

--------------------------------------------------------------------------------


 

[g172441kk01i002.jpg]

 

page 6 of 14

 

 

Share Options. These Share Options will vest as to 25% on the first anniversary
of the date they are awarded, and the remaining 75% will vest in monthly
instalments over the following two years. Thereafter, on or around each
August (or such other date as the directors may determine), during your period
of appointment, you will be awarded such further number of Share Options as the
directors may determine at the time, subject to such vesting provisions as the
directors may determine. The exercise price for all Share Options awarded to you
will be derived from the trading price of American Depositary Shares
representing ordinary shares (“ADSs”) on Nasdaq on or around the date they are
awarded, and, where applicable, will be expressed in pounds sterling by
translating the relevant ADS price from US dollars into pounds sterling at such
translation rate on or around the date of the award of the relevant Share
Options as the directors deem appropriate.

 

Such adjustments as the directors, in their reasonable opinion, consider to be
fair and appropriate will be applied to the operation of this paragraph 4.5 in
the event of a variation in the share capital of the Company. All Share Options
awarded to you will be subject to the terms and conditions of the Company’s 2015
Share Option Scheme (as amended from time to time). If you are a U.S. taxpayer,
the exercise price for all Share Options awarded to you and the other terms and
conditions of the option grants shall comply with Section 409A of the Internal
Revenue Code (of the United States) and the regulations and written guidance
promulgated thereunder for options that are intended to be exempt from the
application of Section 409A.

 

5.            OUTSIDE INTERESTS

 

5.1         You have already disclosed to the Board the significant commitments
you have outside of your role in the Company. You must inform the chairman and
the company secretary in advance of any changes to these commitments. In certain
circumstances, you may have to seek the Board’s agreement before accepting
further commitments which either might give rise to a conflict of interest or a
conflict with any of your duties to the Company.

 

5.2         It is accepted and acknowledged that you have business interests
other than those of the Company and have declared any conflicts that are
apparent at present. If you become aware of any further potential or actual
conflicts of interest, these should be disclosed to the chairman and company
secretary as soon as you become aware of them and again you may have to seek the
agreement of the Board.

 

5.3         During the appointment you agree that you will not, without the
prior consent of the Board, directly or indirectly be employed, engaged,
concerned or interested in any other business or undertaking or be involved in
any activity which the Board reasonably considers may be, or become, harmful to
the interests of the Company or any Group Company or which might reasonably be
considered to interfere with the performance of your duties as a non-executive
director. Notwithstanding the above, this clause shall not prohibit you from
holding (directly or through nominees) investments listed on any recognised
stock exchange as long as not more than 1 per cent of the issued shares or other
securities of any class of any one company shall be so held.

 

6.            CONFIDENTIALITY

 

6.1         You acknowledge that all Confidential Information acquired during
your appointment should not be released, communicated or disclosed to third
parties or used for any

 

--------------------------------------------------------------------------------


 

[g172441kk01i002.jpg]

 

page 7 of 14

 

 

reason other than in the interests of the Company, either during your
appointment or following termination (by whatever means), without prior
clearance from the chairman.

 

6.2         In particular, during your appointment (except in the proper
performance of your duties) or at any time (without limit) after the termination
of the appointment, you agree not to:

 

6.2.1              divulge or communicate to any person, company, business
entity or other organisation;

 

6.2.2             use for your own purposes or for any purposes other than those
of the Company or any Group Company; or

 

6.2.3              through any failure to exercise due care and diligence,
permit or cause any unauthorised disclosure of;

 

any Confidential Information, provided that these restrictions shall cease to
apply to any information which shall become available to the public generally
(otherwise than through an unauthorised disclosure by you or any other person on
your behalf).

 

6.3          For the purposes of this appointment, “Confidential Information”
shall mean, in relation to the Company or any Group Company:

 

6.3.1             trade secrets;

 

6.3.2             information relating to research activities, inventions,
discoveries, secret processes, designs, know how, technical specifications and
processes, formulae, intellectual property rights, computer software, product
lines and any other technical information relating to the creation, production
or supply of any past, present or future product or service;

 

6.3.3             any inventions or improvements which you may make or discover
during your appointment;

 

6.3.4             any information relating to the business or prospective
business;

 

6.3.5             details of suppliers, their services and their terms of
business;

 

6.3.6             details of customers and their requirements, the prices
charged to them and their terms of business;

 

6.3.7             pitching material, marketing plans and sales forecasts of any
past, present or future products or services;

 

6.3.8             information relating to the business, corporate plans,
management systems, accounts, finances and other financial information, results
and forecasts (save to the extent that these are included in published audited
accounts);

 

6.3.9             proposals relating to the acquisition or disposal of a company
or business or any part thereof;

 

--------------------------------------------------------------------------------


 

[g172441kk01i002.jpg]

 

page 8 of 14

 

 

6.3.10           proposals for expansion or contraction of activities, or any
other proposals relating to the future;

 

6.3.11           details of employees and officers and of the remuneration and
other benefits paid to them;

 

6.3.12           information given in confidence by clients, customers,
suppliers or any other person;

 

6.3.13           any other information which you are notified is confidential;
and

 

6.3.14          any other information which the Company (or relevant Group
Company) could reasonably be expected to regard as confidential, whether or not
such information is reduced to a tangible form or marked in writing as
“confidential”, including but not limited to, information which is commercially
sensitive, which comes into your possession by virtue of your appointment and
which is not in the public domain and all information which has been or may be
derived or obtained from any such information.

 

For the avoidance of doubt, these restrictions shall not apply to any
information which shall become available to the public generally (otherwise than
through an unauthorised disclosure by you or any other person on your behalf).

 

6.4        Furthermore, you acknowledge that all notes, memoranda, records,
lists of customers and suppliers and employees, correspondence, documents,
computer and other discs and tapes, data listings, databases, codes, designs and
drawings and any other documents and material whatsoever (whether made or
created by you or otherwise) relating to the business of the Company and any
Group Company (and any copies of the same) or which is created or stored on the
Company’s or your equipment and/or systems:

 

6.4.1              shall be and remain the property of the Company or the
relevant Group Company; and

 

6.4.2             shall be handed over to the Company or the relevant Group
Company on demand and in any event on the termination of your appointment.

 

6.5         You acknowledge the need to hold and retain Company information (in
whatever format you may receive it) under appropriately secure conditions.

 

6.6         Nothing in this paragraph 6 shall prevent you from disclosing
information which you are entitled to disclose under the Public Interest
Disclosure Act 1998, provided that the disclosure is made in accordance with the
provisions of that Act.

 

7.            COMPLIANCE

 

7.1         You acknowledge the need to have regard to the requirements under
both law and regulation as to the disclosure of inside information, in
particular to section 52 of the Criminal Justice Act 1993 on insider dealing.
You should avoid making any statements that might risk a breach of these
requirements. If in doubt, please contact the company secretary.

 

--------------------------------------------------------------------------------


 

[g172441kk01i002.jpg]

 

page 9 of 14

 

 

7.2          During your period of appointment, you are required to comply with
and procure, so far as you are able, that your spouse or civil partner and
dependent children (if any) or any trust in which you or your spouse or civil
partner or dependent children may be concerned or interested as a trustee or
beneficiary, comply with any code of conduct relating to securities transactions
by directors and senior employees adopted by the Company or any Group Company
from time to time.

 

7.3          During your period of appointment, you are required to promptly
give the Company such information as the Company or any Group Company may
require to enable it to comply with its legal and regulatory obligations whether
to any securities or investment exchange or regulatory or governmental body to
which any Group Company is, from time to time, subject (including Nasdaq) or
howsoever arising.

 

7.4          During your period of appointment, you are required to comply with:

 

7.4.1            the Articles;

 

7.4.2            all applicable internal codes, policies and procedures adopted
by the Company from time to time; and

 

7.4.3            the rules of any securities or investment exchange or
regulatory or governmental body to which the Company is subject from time to
time (including the US Securities and Exchange Commission, Nasdaq and the City
Code on Takeovers and Mergers).

 

8.            INSURANCE

 

The Company has directors’ and officers’ liability insurance and it intends to
maintain such cover, at its expense, for the full term of your appointment
subject to the provisions governing that insurance and on such terms as the
Board may from time to time decide. The indemnity limit will be advised to you
from time to time. A copy of the policy document is available from the company
secretary.

 

9.            CHANGES TO PERSONAL DETAILS

 

You shall advise the company secretary promptly of any change in your address or
other personal contact details.

 

10.          RETURN OF PROPERTY

 

On termination of your appointment with the Company however arising, or at any
time at the Board’s request, you shall immediately return to the Company all
documents, records, papers or other property belonging to the Company or any
company in the Company’s group which may be in your possession or under your
control, and which relate in any way to the Company’s or a Group Company’s
business affairs and you shall not retain (nor allow anyone on your behalf to
retain) any copies thereof.

 

--------------------------------------------------------------------------------


 

[g172441kk03i001.jpg]

 

Page 10 of 14

 

 

11.         INVENTIONS AND INTELLECTUAL PROPERTY RIGHTS

 

11.1       For the purposes of this paragraph 11 the following definitions
apply:

 

11.1.1           “Appointment Inventions” means any Invention which is made
wholly or partially by you at any time during the course of your duties to the
Company (whether or not using Company premises or resources, and whether or not
recorded in material form).

 

11.1.2           “Appointment IPRs” means Intellectual Property Rights created
by you in the course of your appointment with the Company (whether or not using
Company premises or resources).

 

11.1.3           “Invention” means any invention, idea, discovery, development,
improvement or innovation, whether or not patentable or capable of registration,
and whether or not recorded in any medium.

 

11.2       You acknowledge that all Appointment IPRs, Appointment Inventions and
all materials embodying them shall belong to the Company to the fullest extent
permitted by law and hereby assign, (and to the extent not capable of immediate
or prospective assignment, agrees to assign) all such Appointment IPRs and
Appointment Inventions to the Company.

 

11.3       You acknowledge that, because of the nature of your duties and
responsibilities as a non-executive director, you have and shall have at all
times while you are engaged by the Company, a special obligation to further the
interests of the Company.

 

11.4       To the extent that title in any Appointment IPRs or Appointment
Inventions do not belong the Company by virtue of paragraph 11, you agree,
immediately upon creation of such rights and inventions, to offer to the Company
in writing a right of first refusal to acquire them on arm’s length terms to be
agreed between the parties. If the parties cannot agree on such terms within 30
days of the Company receiving the offer, the Company shall refer the dispute to
a mutually acceptable independent expert (or, if agreement is not reached within
five Business Days of either party giving notice to the other that it wishes to
refer a matter to an independent expert, such independent expert as may be
nominated by an appropriate authority, which the parties shall seek in good
faith to agree) (the “Expert”). In relation to matters referred to the Expert:

 

11.4.1           the parties are entitled to make submissions to the Expert and
will provide (or procure that others provide) the Expert with all such
assistance and documents as the Expert may reasonably require for the purpose of
reaching a decision. Each party shall with reasonable promptness supply each
other with all information and give each other access to all documentation and
personnel as the other party reasonably requires to make a submission under this
clause;

 

11.4.2           the parties agree that the Expert may in its reasonable
discretion determine such other procedures to assist with the conduct of the
determination as it considers appropriate;

 

--------------------------------------------------------------------------------


 

[g172441kk03i001.jpg]

 

Page 11 of 14

 

 

11.4.3           the Expert shall act as an expert and not as an arbitrator. The
Expert’s decision shall be final and binding on the parties in the absence of
fraud or manifest error; and

 

11.4.4           the Expert’s fees and any costs properly incurred by him in
arriving at his determination (including any fees and costs of any advisers
appointed by the Independent Expert) shall be borne by the parties in equal
shares or in such proportions as the Independent Expert shall direct.

 

You agree that the provisions of this paragraph 11 shall apply to all
Appointment IPRs and Appointment Inventions offered to the Company under this
paragraph 11 until such time as the Company has agreed in writing that you may
offer them for sale to a third party.

 

11.5       You agree:

 

11.5.1           to give the Company full written details of all Appointment
Inventions and Appointment IPRs which relate to or are capable of being used in
the business of the Company or any Group Company promptly on their creation;

 

11.5.2           at the Company’s request and in any event on the termination of
your appointment to give to the Company all originals and copies of
correspondence, documents, papers and records on all media which record or
relate to any of the Appointment IPRs;

 

11.5.3            not to attempt to register any Appointment IPR nor patent any
Appointment Invention unless requested to do so by the Company; and

 

11.5.4           to keep confidential each Appointment Invention and Appointment
IPR unless the Company has consented in writing to its disclosure by you.

 

11.6       You waive all your present and future moral rights which arise under
sections 77 and 80 of the Copyright Designs and Patents Act 1988, and all
similar rights in other jurisdictions relating to any copyright work which forms
part of the Appointment IPRs, and agree not to support, maintain nor permit any
claim for infringement of moral rights in such copyright works.

 

11.7       You acknowledge that, except as provided by law, no further
remuneration or compensation other than that provided for in this letter is or
may become due to you in respect of your compliance with this paragraph 11. This
is without prejudice to your rights under the Patents Act 1977.

 

11.8       You undertake to execute all documents and do all acts both during
and after your engagement as a non-executive director (or any other position
within the Company) as may, in the opinion of the Board, be necessary or
desirable to vest the Appointment IPRs in the Company, to register them in the
name of the Company and to protect and maintain the Appointment IPRs and the
Appointment Inventions. Such documents may, at the Company’s request, include
waivers of all and any statutory moral rights relating to any copyright works
which form part of the Appointment IPRs. The Company agrees to reimburse your
reasonable expenses of complying with this paragraph 11.

 

--------------------------------------------------------------------------------


 

[g172441kk03i001.jpg]

 

Page 12 of 14

 

 

11.9       You agree to give all assistance reasonably requested by the Company
to enable it to enforce its Intellectual Property Rights against third parties,
to defend claims for infringement of third party Intellectual Property Rights
and to apply for registration of Intellectual Property Rights, where appropriate
throughout the world, and for the full term of those rights.

 

11.10     You hereby irrevocably appoint the Chief Executive Officer of the
Company (from time to time) to be your attorney to execute and do any such
instrument or thing and generally to use his name for the purpose of giving the
Company or its nominee the benefit of this paragraph 11. You acknowledge in
favour of a third party that a certificate in writing signed by any director or
the company secretary of the Company that any instrument or act falls within the
authority conferred by this paragraph 11 shall be conclusive evidence that such
is the case.

 

12.          DATA PROTECTION

 

12.1       By signing this letter you consent to the Company holding and
processing data about you for legal, personnel, administrative and management
purposes and in particular to the processing of any sensitive personal data (as
defined in the Data Protection Act 1998) relating to you including, as
appropriate:

 

12.1.1           information about your physical or mental health or condition
in order to take decisions as to your fitness to perform your duties; or

 

12.1.2           your racial or ethnic origin or religious or similar beliefs in
order to monitor compliance with equal opportunities legislation; or

 

12.1.3           information relating to any criminal proceedings in which you
have been involved for insurance purposes and in order to comply with legal
requirements and obligations to third parties.

 

12.2       You consent to the Company making such information available to any
of its Group Companies, those who provide products or services to the Company or
any company in the Company’s group (such as advisers and payroll
administrators), regulatory authorities, potential or future employers,
governmental or quasi-governmental organisations and potential purchasers of the
Company or any Group Company.

 

12.3       You also consent to the transfer of such information to the Company’s
or any Group Company’s business contacts outside the European Economic Area in
order to further their business interests even where the country or territory in
question does not maintain adequate data protection standards.

 

12.4       You shall comply with the Company’s data protection policy.

 

12.5       The Company may change its data protection policy at any time and
will notify you in writing of any changes.

 

13.         THIRD PARTY RIGHTS

 

No one other than you and the Company shall have any rights to enforce the terms
of this letter.

 

--------------------------------------------------------------------------------


 

[g172441kk03i001.jpg]

 

Page 13 of 14

 

 

14.         ENTIRE AGREEMENT

 

14.1       This letter and any document referred to in it constitutes the entire
terms and conditions of your appointment and supersedes and extinguishes all
previous agreements, promises, assurances, warranties, representations and
understandings between you and the Company, whether written or oral, relating to
its subject matter.

 

14.2       You agree that you shall have no remedies in respect of any
representation, assurance or warranty (whether made innocently or negligently)
that is not set out in this letter and you shall not have any claim for innocent
or negligent misrepresentation based on any statement in this letter.

 

15.         VARIATION

 

No variation of this letter shall be effective unless it is in writing and
signed by you and the Company (or respective authorised representatives).

 

16.          GOVERNING LAW AND JURISDICTION

 

Your appointment with the Company and any dispute or claim arising out of or in
connection with it or its subject matter or formation (including non-contractual
disputes or claims) shall be governed by and construed in accordance with the
law of England and Wales and you and the Company irrevocably agree that the
courts of England and Wales shall have exclusive jurisdiction to settle any
dispute or claim that arises out of or in connection with this appointment or
its subject matter or formation (including non-contractual disputes or claims).

 

Please indicate your acceptance of these terms by signing and returning the
attached copy of this letter to me.

 

Yours sincerely

 

/s/ Jonathan Knowles

 

 

 

Dr Jonathan Knowles

Chairman

 

 

For and on behalf of Adaptimmune Therapeutics plc

 

--------------------------------------------------------------------------------


 

[g172441kk03i001.jpg]

 

Page 14 of 14

 

 

I confirm and agree to the terms of my appointment as a non-executive director
and as a member of the Audit Committee of Adaptimmune Therapeutics plc as set
out in this letter.

 

 

 

SIGNED as a deed by Giles Kerr

)

......

/s/ Giles Kerr................................................................

in the presence of:

 

 

 

 

 

 

Witness’s signature:

...

/s/ Roman Van Den Bosch...

 

 

 

 

 

 

Witness’s name:

 

 

(in capitals):

......

Roman Van Den Bosch....

 

 

 

 

 

 

Witness’s address:

......

Flat 19...............................

 

 

 

 

......

8 Hardwicks Square..........

 

 

 

 

......

Wandsworth.......................

 

 

 

 

......

SW 18 4GS........................

 

--------------------------------------------------------------------------------